              Case 1:18-cr-00779-ER Document 107 Filed 07/23/21 Page 1 of 1




                                                                   52 Duane Street – 7th Floor – New York, NY 10007
                                         Office: 212-235-5494 • Cell: 917-533-5965 • Email: emacedonio@Yahoo.com

                                                                                                   July 19, 2021
VIA ECF
Honorable Edgardo Ramos
United States District Judge                                                       7/22/2021
United States Courthouse
40 Foley Square
New York, New York 10007

                                     Re: United States v. Curtis Hines
                                             18 Cr. 779 (ER)

Dear Judge Ramos:
        I represent Curtis Hines in the above referenced matter. Mr. Hines’ case is currently on the Court’s
calendar for sentence on July 30, 2021. With the consent of the government, it is respectfully requested
that the case be put over to September 14 or 15, 2021.

        This request is made to allow counsel the opportunity to review the Presentence Report with Mr.
Hines, to gather letters of support on his behalf and to draft a sentencing submission for the Court’s
consideration. These tasks have proven to be difficult to accomplish given the pandemic this country is
currently experiencing and thus additional time is required.

       I thank Your Honor for his consideration in this matter.


                                             Respectfully submitted,
                                             Elizabeth E. Macedonio
                                             Elizabeth E. Macedonio
                                             Counsel for Defendant Curtis Hines



   Sentencing is adjourned to September 14, 2021 at 10:00 a.m.
   SO ORDERED.



                                       7/22/2021
